Citation Nr: 1340592	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  12-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased evaluation for a right knee disability, characterized as a tear of the medial meniscus, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Brian Held, Agent


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1980 to September 1980.  The appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In March 2012, the Veteran asserted that his right knee has deteriorated to the point that it is bone-on-bone, and he has been told that he required a right knee replacement "ASAP".  He also reported that he was trying to find a doctor to perform the knee replacement.  When the VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the BVA must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally, these assertions appear to reflect an increase in severity in the Veteran's service-connected right knee disability since he was last evaluated in November 2011.  Hence, remand is in order for a new examination to ascertain the current disability status of the right knee.  38 C.F.R. §§ 3.326, 3.327 (2013).

Additionally, at the November 2011 examination the Veteran complained of significant pain in the right knee, but the specific disability to which the pain could be attributed was not identified.  The examiner found that the reported pain was not supportable merely on the basis of the Veteran's chondromalacia of the right knee, and suggested that additional potential causes of the pain should be ruled out.  The examiner specifically listed as potential causes retinaculum pain, fat pad syndrome, muscle imbalance, and referred pain to the knee.  On remand examination, the Veteran's knee pain due to the service-connected meniscus tear or chondromalacia should be addressed, as should these noted potential causes of the pain.  

Accordingly, the case is remanded for the following action:

1.  The RO must again contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  In particular, the Veteran has reported being told that he needed a right knee replacement.  Records of this assessment, and of any treatment received to include knee replacement, must be sought.  

Regardless of the Veteran's response, the RO must attempt to obtain any additional VA treatment records not yet obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded a VA examination, to determine the current severity of his service-connected right knee meniscal tear status post  meniscectomy.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Any issues relevant to the assessment of the right knee disability raised by such review must be addressed by the examiner when determining the impact of the right knee disability on functioning.  

The examiner is to be advised that service connection is in effect for right knee meniscus tear status post meniscectomy; any other right knee disability, if it may be differentiated in its symptomatology, must be addressed as distinct from the service-connected meniscus tear residuals.  However, if any other right knee disabilities cannot be differentiated in their symptomatology from the right knee meniscus tear, then the knee disabilities, taken as a whole, must be addressed.  In this regard, the examiner must consider the November 2011 VA examiner's assessment that other disability may be present and manifesting as complained-of right knee pain which the November 2011 examiner concluded was to a degree not attributable to the Veteran's status post meniscal tear, with the need to consider potential differential causes of the pain, including retinaculum pain, fat pad syndrome, muscle imbalance, or referred pain to the knee.  The examiner must consider and address these other potential causes of the Veteran's knee pain. 
 
The examiner must also consider the Veteran's recent assertion that he had been informed that he required a right knee replacement.  The examiner must address any underlying right knee pathology supportive of a need or potential need for knee replacement.  

All indicated testing must be conducted.  The examiner must conduct full range of motion studies for the service connected right knee disorder.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc, due to the service-connected disorder of the right knee.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right knee disorder.  
 
A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examination scheduled and to cooperate in the development of the claim remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file. 

4.  After the requested development has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must include the revised regulations for entitlement to specially adapted housing and special home adaptation.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

